Judgmentwas entered in the Supreme Court, November 1st 1875,
Per, Curiam.
The rule as to the purchase of tickets before entering into the car of the way freight train was entirely reasonable. But the plaintiff having use'd this car often before the adoption of the rule, and indeed afterwards, without objection for the want of a ticket, the company could not turn her out of the car and land her off a mile or so from the station without proof of express notice, or her actual knowledge of the existence of the rule forbidding any one to enter the car without a ticket. The putting up such notices in the station house is not sufficient under these circumstances to visit her with notice.
Judgment affirmed.